DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group I encompassing claims 28-33 and 58 is acknowledged. The restriction is made final without traverse. 
Claims 28-58 are pending, claims 34-57 are withdrawn as being directed to nonelected subject matter and claims 28-33 and 58 are presented for examination on the merits. The following rejections are made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-31, 33 and 58 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (Biomedicine Pharmacology, 2018, 1240-1247; of record).
Xiong is directed to the protective effects of human umbilical cord mesenchymal stem cell exosomes on preserving the morphology and angiogenesis of placenta during preeclampsia. Xiong states that mesenchymal stem cells may be isolated from bone marrow (see page 1240) (see instant claim 58). The exosome composition is in the form of a suspension (see page 1242) which broadly speaking may be used as an ‘eye drop’. It is noted that the liquid of the claims being an ‘eye drop liquid’ is a functional limitation that describes how the product is to be used rather than provide any specific structural limitation. See MPEP 2173.05(g). 
Figure 6C and 6D shows the expression profile of the stem cells where it is observed that the stem cells exhibit a greater expression of sFLT1 (L-exo: 2 ng/mL) than VEGF ((L-exo: 400 pg/mL) (see page 1246) (see instant claim 28).  Regarding the stem cells being ‘primed’, the stem cells of Xiong meet this requirement as a) they possess a higher expression level of sFLT1 and b) a lower expression level of VEGFas set forth by instant claim 1. Regarding the limitation that the primed mesenchymal stem cell-derived exosomes are characterized by substantially lacking VEGF expression, Xiong’s stem cells production of 400 pg/mL appears to meet this limitation as pg/mL, broadly speaking, is ‘substantially lacking’ VEGF.  
Regarding instant claim 30, the Examiner is not in possession of HGF expression data. However, considering Xiong describes primed mesenchymal stem cell exosomes as claimed, the exosomes of Xiong must also have this property, absent evidence otherwise. .Where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. 
Regarding instant claims 33 and 58, these claims are product-by-process claims. The mesenchymal stem cells of the prior art perform the same biological activity, e.g. higher expression sFLT1, lower expression of VEGF, as the stem cells instantly claimed and so it is not immediately clear what difference the medium the mesenchymal cells are primed in makes to the final active stem cell.  See MPEP 2113(I). Regarding instant claim 58, it is noted that Xiong states that bone marrow mesenchymal stem cells are known to be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-33 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Biomedicine Pharmacology, 2018, 1240-1247; of record) in view of Jin et al. (WO 2017/179918 - machine translation provided).
Xiong is relied upon for disclosure described in the rejection of claims 28-31, 33 and 58 under 35 U.S.C. 102(a)(1).
Xiong fails to teach their exosome composition as being in the form of a hydrogel.
Jin is directed to mesenchymal stem cell containing hydrogels. Jin teaches that hydrogels are desirable for providing stem cells to tissues because the hydrogel has a significant superior skin regeneration and re-epithelialization abilities in comparison to standard dressing since highly active stem cells can be applied to the patient without an isolation process (see abstract). Thus, it would have been an obvious to modify Xiong’s mesenchymal stem cell exosome such that the exosomes were suspended in a hydrogel in order to provide the stem cells to a subject without an isolation process in addition to the keeping the cells located within a desired tissue area upon application.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611